Citation Nr: 1037535	
Decision Date: 10/04/10    Archive Date: 10/12/10

DOCKET NO.  00-11 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating prior to May 
29, 2004 and a disability rating higher than a 10 percent after 
May 29, 2004 for calcific tendinitis, right shoulder; 
degenerative arthritis.  

2.  Entitlement to service connection for a skin condition.

3.  Entitlement to service connection for joints pain.
 
4.  Entitlement to service connection for memory loss.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for impotency.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for lymphoma.

9.  Entitlement to service connection for a back condition.

10.  Entitlement to service connection for a major depressive 
disorder.

11.  Entitlement to service connection for weakness.

12.  Entitlement to service connection for a gastrointestinal 
disorder.

13.  Entitlement to service connection for Peyronie's disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to July 1965 and 
from October 1990 to April 1991, with additional service in the 
Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 1998, March 1999, and March 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico.  

In the June 1998 decision the RO denied service connection for 
the following disabilities claimed as due to an undiagnosed 
illness:  skin rash, joints pain, weakness, memory loss, and 
impotency.  Additionally, the RO denied service connection for 
disability due to hearing loss, hypertension, lymphoma, a right 
shoulder condition, and a back condition.  In the March 1999 
decision the RO denied service connection for disability due to a 
depressive disorder and denied a higher disability rating for 
service-connected right shoulder disability.  In the March 2002 
decision the RO denied service connection for disability due to a 
gastrointestinal disorder and Peyronie's disease.  

In a March 2006 decision the Board adjudicated the issues 
currently on appeal.  The Veteran appealed that decision to the 
U.S. Court of Appeals for Veterans Claims (Veterans Court).  In 
November 2006 the Veterans Court granted a joint motion of the 
Veteran and the Secretary of Veterans Affairs (the Parties), 
vacated the Board decision as to the issues currently on appeal, 
and remanded the matter to the Board for compliance with the 
instructions in the joint motion.

In June 2007 the Board remanded these issues to the RO via the 
Appeals Management Center (AMC) for additional development.  The 
matter has been returned to the Board for appellate 
consideration.  

The issues of entitlement to service connection for a major 
depressive disorder and memory loss are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  During the course of the Veteran's claim and appeal he has 
not had disability due to chronic joint pain which is 
unattributed to a cause and which had onset during service, 
manifested within one year of separation from service or is 
etiologically related to his active service.  

2.  During the course of the Veteran's claim and appeal he has 
not had a chronic disability due to weakness.  

3.  The Veteran's skin condition, impotency, hypertension, 
lymphoma, back condition, gastrointestinal disorder, and 
Peyronie's disease are diagnosed conditions, did not have onset 
during active service, did not manifest within one year of active 
service, and are not related to his active service.  

4.  The Veteran's hearing loss disability did not have onset 
during a period of active service, preexisted his entry onto 
active service in 1990, and did not worsen in severity during 
that period of active service.  

5.  X-ray evidence from April 1998 establishes that the Veteran 
had calcific tendinitis of his right shoulder.  

6.  The Veteran's right shoulder disability has not resulted in 
ankylosis, malunion, or motion of his right arm limited to below 
shoulder level. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for a skin condition, 
joints pain, impotency, hypertension, lymphoma, a back condition, 
weakness, a gastrointestinal disorder, and Peyronie's disease, 
have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 
(West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 3.317 (2005).  

2.  The criteria for service connection for a hearing loss 
disability have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 
1131, 1137, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2009).  

3.  The criteria for a 10 percent rating for a right shoulder 
disability have been met since October 5, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5003, 5024, (2009).  

4.  The criteria for a disability rating higher than 10 percent 
have not been met for any period on appeal.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5024, 5200, 5201, 5202, (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

In a statement received in February 1997 the Veteran reported 
that he had disabilities of his back and right arm as the result 
of a fall from a truck during service.  He reported that his back 
and right arm had not been the same since he fell from the truck.  
He reported that every time he did pushups during service he was 
in unbearable pain but kept at it so as not to be released from 
the Reserves.  He also requested service connection for hearing 
loss, high blood pressure, and lymphoma based as due to service 
in the Persian Gulf War.  

In an April 1997 letter, the Veteran stated that since the time 
when he was in the Persian Gulf he had suffered from the 
following symptoms:  weakness; pain all over the body, shoulders, 
legs, joints; loss of memory; hypertension; cancer; and rashes.  

In a May 1997 statement the Veteran requested service connection 
for impotency, stating that he had suffered from this condition 
since his return from the Persian Gulf in 1991.  These were his 
first reports of these symptoms since his last period of active 
service which ended six years earlier.  

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by active service. 
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  "To establish a right to compensation for a present 
disability, a Veteran must show:  "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement."  
Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, including hypertension, sensorineural 
hearing loss, malignant tumors, and arthritis may be presumed to 
have been incurred in or aggravated by service if manifest to a 
compensable degree within one year of discharge from service, 
even though there is no evidence of such disease during service.  
38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.307, 3.309 (2009).  

A veteran who served during a period of war, or after December 
31, 1946, will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior to 
service and was not aggravated by such service.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b).  

The Court has explained that clear and unmistakable evidence is 
evidence that "cannot be misinterpreted and misunderstood, i.e., 
it is undebatable."  Vanserson v. West, 12 Vet. App. 254, 258-59 
(1999) (citing definition of "clear and unmistakable error" in 
Russell v Principi, 3 Vet. App. 310, 313-14 (en banc)).

Of note is that the burdens and evidentiary standard to determine 
whether conditions noted at entrance into service were aggravated 
by service are different than the burdens and evidentiary 
standard to determine whether conditions not noted at entrance 
into service were aggravated.  If a condition not noted at 
entrance into service, but shown by clear and unmistakable 
evidence to have preexisted the Veteran's entrance into service 
is not shown by clear and unmistakable evidence to have not 
increased in severity during service, then an increase is 
presumed, and the increase is presumed to have been due to 
service unless it is shown by clear and unmistakable evidence 
that the increase was not beyond the natural progression of the 
condition.  38 U.S.C.A. § 1111.  

For veterans who served in the Southwest Asia theater of 
operations during the Persian Gulf War, service connection may be 
established for chronic disability that cannot be attributed to a 
known clinical diagnosis (undiagnosed illness) or for a medically 
unexplained multisymptom illness (e.g., chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome).  See 38 U.S.C.A. § 
1117; 38 C.F.R.  § 3.317.  Service personnel records document 
that the Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War.  

Among the requirements for service connection for a disability 
due to undiagnosed illness of a veteran who served in the 
Southwest Asia theater of operations during the Persian Gulf War 
are that there are objective indications of a qualifying chronic 
disability, which means a chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi-
symptom illness defined by a cluster of signs or symptoms (i.e., 
chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, 
or any other illness specified by the Secretary), or any 
diagnosed illness specified by the Secretary.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317; 68 Fed. Reg. 34541 (June 10, 2003).  

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness 
include, but are not limited to fatigue, signs and symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs and symptoms involving the respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  The 
illness must become manifest either during active service in the 
Southwest Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 31, 
2011.  Id.

Further, by history, physical examination, and laboratory tests, 
the disability cannot be attributed to any known clinical 
diagnosis.  Id.  There must be objective signs that are 
perceptible to an examining physician and other non- medical 
indicators that are capable of independent verification.  Id.  
There must be a minimum of a 6-month period of chronicity.  Id.

There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the Southwest 
Asia theater of operations during the Persian Gulf War.  Id.  If 
signs or symptoms have been medically attributed to a diagnosed 
rather than undiagnosed illness, the Persian Gulf War presumption 
of service connection does not apply.  38 C.F.R. § 3.317; 
VAOPGCPREC 8-98 (August 3, 1998); 63 Fed. Reg. 56,703 (1998).

One of the disabilities claimed as due to service is hearing 
loss.  A hearing loss disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria. 38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels 
or greater; or when the auditory thresholds for at least three of 
the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  Id.  

In evaluating evidence, the Board has the "authority to discount 
the weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence."  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) has 
also provided that "the Board, as fact finder, is obligated to, 
and fully justified in, determining whether lay evidence is 
credible in and of itself, i.e., because of possible bias, 
conflicting statements, etc."  Buchanan v. Nicholson, 451 F3.d 
1331, 1336-37 (Fed. Cir. 2006).  

All of the claims for service connection must be denied.  There 
is no evidence that the Veteran's lymphoma had onset during 
service or is related to his service.  As explained below the 
preponderance of the evidence indicates to the Board that the 
Veteran does not have chronic joint pain unatribbutable to 
service connected and non-service connected injuries, and does 
not have chronic weakness.  His skin condition has been 
identified as dermatitis and attributed to treatment for his 
lymphoma.  His only gastrointestinal condition has been diagnosed 
as sigmoid diverticulosis  and is therefore not a symptom of an 
undiagnosed illness.  Sigmoid diverticulosis was diagnosed many 
years after service and there is no evidence of that disease 
during service.  Peyronie's disease is not an undiagnosed illness 
by definition and the evidence shows that he did not have this 
disease during service or until many years after service.  His 
impotency is the result of an identified cause - treatment for 
his lymphoma.  The preponderance of the evidence shows that he 
did not injure his back during service.  He did not have a 
hearing loss disability after his first period of active service, 
clear and unmistakable evidence shows that he did have a hearing 
loss disability when he entered his second period of active 
service, and clear and unmistakable evidence shows that his 
hearing loss disability did not increase in severity during that 
second period of active service.  The Board will now turn to a 
discussion of the particular items of evidence of record.   

Service treatment records include a report of medical examination 
for enlistment into the U.S. Army Reserves from January 1974 
indicating that the Veteran had normal clinical evaluations of 
all systems.  In an associated report of medical history he 
checked "NO" selections as to if he had any of over fifty 
conditions.  This is evidence against a grant of service 
connection for any disability based on the Veteran's first period 
of active service as he had no disability at the time that he 
enlisted in the Army Reserves several years after that first 
period of active service ended.  

Of record is a November 1987 report of medical examination for 
the purpose of an over 40 years of age screening.  Audiologic 
examination showed that the Veteran had auditory thresholds in 
the right ear of 15, 10 ,10, 20, and 50 decibels at frequencies 
of 500, 1000, 2000, 3000, and 4000 Hz. respectively.  In the left 
ear puretone thresholds were 15, 15, 10, 60, and 50 decibels at 
500, 1000, 2000, 3000, and 4000 Hz., respectively.  Blood 
pressure was measured as118 mm. Hg. systolic and 70 mm. Hg. 
diastolic (118/70).  There is no statement that the Veteran had 
hypertension.  

Thus, at this point, he had a hearing loss disability under VA 
regulations and VA regulations indicate that, if his hearing loss 
disability were service connected, at that time it would have 
warranted a 0 percent disability rating.  See 38 C.F.R. § 4.85.  

In an associated November 1987 report of medical history the 
Veteran indicated, by checking an appropriate box next to 
preprinted entries, that he did not then have, nor had ever had, 
the following relevant conditions:  swollen or painful joints, 
frequent or severe headache, dizziness or fainting spells, head 
injury, thyroid trouble, shortness of breath, pain or pressure in 
chest, high or low blood pressure, recurrent back pain, 
arthritis, rheumatism or bursitis, tumor, growth, cyst, or 
cancer, broken bones, stomach, liver or intestinal trouble, or 
frequent indigestion.  He indicated that he either then had or 
had previously had foot trouble.  Finally, he indicated that he 
did not know if he then had or had previously had paralysis or 
neuritis.  

This evidence tends to show that, other than a hearing loss 
disability and a foot disability, the Veteran had no disabilities 
as of 1987.  This is therefore evidence against a finding that, 
other than a hearing loss disability, the claimed disabilities 
had did not have onset during the Veteran's first period of 
active service.  Of note is that the Veteran has not asserted 
that these disabilities began during his first period of active 
service.  

The Veteran entered back onto active service in October 1990.  
There is no report of examination addressing his hearing at that 
time.  Hence, it cannot be said that a hearing loss disability 
was noted when he entered active service in October 1990.  

The Board finds the audiometric results from the 1987 examination 
report to be clear and unmistakable evidence that the Veteran had 
a "hearing loss disability" as defined by VA regulations and 
that disability pre-existed his entrance into active service in 
October 1990.  This is because the evidence in the form of 
objective diagnostic testing clearly indicates under VA 
regulations a hearing loss disability prior to the period of 
service.   

March 4, 1991 service treatment records document the Veteran's 
report that he was injured when he fell from a truck the day 
before.  He reported that he suffered a cut of the 3rd and 4th 
fingers of his left hand and had right wrist and right ankle 
pain.  He did not report any injury of his back or any other 
anatomical part except his fingers, ankle, and wrist.  
Objectively he had superficial lacerations of the 3rd and 4th 
fingers of his left hand but no swelling and he was not bleeding.  
He had tenderness of his right wrist but no swelling and no 
fracture of discoloration.  Range of motion was within normal 
limits.  He also had tenderness of his right ankle but without 
swelling.  He was neurologically intact.  Assessment was multiple 
trauma - laceration of 3rd and 4th digits.  His lacerations were 
cleansed with betadine, bacitracin ointment with applied, motrin 
dispensed, and he was told to return to clinic if needed.  

The Veteran has since reported that he injured his back during 
that fall.  However, the description of his injuries in the March 
1991 treatment record do not include any injury of his back or 
any symptoms involving his back.  If the Veteran did indeed 
injure his back in the fall the Board would expect to find at 
least a report of such from him listed in the notes.  This is all 
the more expected given the minor nature of the injuries that he 
did report - tenderness without swelling of his ankle and wrist 
and finger cuts that required no stitches.  The Board finds that 
that the fact that there is no report of a back injury in this 
particular context is highly probative evidence that he did not 
injure his back in that fall, providing factual evidence against 
this claim.   

Also of record is a report of medical examination from April 1991 
for the purpose of demobilization.  That report documents normal 
clinical evaluations of the Veteran's skin, lympahtics, upper and 
lower extremities, feet, spine and other musculoskeletal system, 
endocrine system, ears, vascular system, heart, lungs and chest, 
abdomen and viscera, as well as normal neurologic and psychiatric 
evaluations, providing more evidence against this claim that the 
Board must find is entitled to great probative weight.   

At that time his blood pressures was measured as 120 mm Hg. 
systolic and 80 mm Hg. diastolic (120/80).  There is no finding 
that he had hypertension.  Audiologic examination showed that he 
had auditory thresholds in the right ear of 20, 15, 10, 15, and 
50 decibels at frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz respectively.  In the left ear thresholds were 20, 10, 10, 
55, and 45 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  

This examination report tends to show that at the time of his 
return from the Persian Gulf and the cessation of his second 
period of active service the Veteran had none of the claimed 
disabilities other than hearing loss.  In this regard, the 
Veteran's own statements at this time provide highly probative 
evidence against his own claim.  

As to his hearing loss disability, the level of disability was 
unchanged when compared to the 1987 examination report.  That is, 
his hearing loss disability was of a severity that would have 
been assigned a noncompensable rating if service connected which 
is no different than in 1987.  See 38 C.F.R. § 4.85.  The Board 
finds these audiometric test results to constitute clear and 
unmistakable evidence that the Veteran's hearing loss did not 
increase in severity during this second period of active service.  
This is because the evidence is that of objective diagnostic 
testing and under VA regulations the results of that testing 
satisfy the requirements for no more than a noncompensable rating 
if service connected.  The evidence regarding this particular 
issue could not be more clear as the Board was fortunate enough 
to have object testing of the Veteran's hearing done before and 
after the period of service in question.  The results clearly 
outweigh any evidence that would support the claim of 
aggravation, including the Veteran's statements. 

As clear and unmistakable evidence shows that the Veteran's 
hearing loss disability was not present at separation from his 
first period of active service, was present many years later and 
when he entered his second period of active service and did not 
increase in severity during his second period of active service, 
service connection for hearing loss is not warranted.  

In an associated report of medical history, the Veteran 
indicated, by placing check marks in boxes for "YES" next 
preprinted entries, that he either then had or had previously had 
bone, joint or other deformity and recurrent back pain.  The 
Board has considered these statements and will explain the weight 
it has attached to the statements further along in this 
discussion.   

An October 1991 VA orthopedic note for compensation and pension 
purposes documents the Veteran's report that he had back pain 
when bending or lifting.  He also reported pain of his left 
shoulder and right ankle.  Objectively there was some 
straightening in the lumbar region along with pain to pressure.  
There is also a notation of acute lumbar spasms.  

The Board finds that this is not evidence that he injured his 
back during service or that the back symptoms were related to 
service.  Furthermore, other evidence of record indicates that 
whatever condition he had in October 1991 was not chronic because 
other evidence includes his reports that he did not ever have 
recurrent back pain, which only provides more evidence that the 
Veteran has not had a back problem since service.   

Another set of examination and history reports are of record and 
dated in September 1993, with the purpose of the examination and 
history as "Over 40".  The report of medical examination 
includes normal clinical evaluations of all of the Veteran's 
systems other than for identifying body marks, scars, tattoos.  
Significantly he checked "NO" as to whether he then had or had 
ever had recurrent back pain, skin disease, or high blood 
pressure.  Blood pressure was measured as 140/94,with no 
statement that he had hypertension.  Audiology examination showed 
essentially the same thresholds as the 1991 report.  In the 
report of medical history the Veteran checked "NO" as to all 
selections other than bone, joint or other deformity and foot 
trouble, providing more evidence against this claim.  

These 1993 reports are evidence that the Veteran did not have any 
of the claimed disabilities on appeal.  As to his affirmative 
report of bone joint or other deformity, he also indicated that 
he did not then have nor had ever had recurrent back pain.  This 
indicates to the Board that whatever "joint, bone, or other 
deformity" to which he referred it did not involve his back.  
The blood pressure findings, his report that he did not then have 
nor had ever had high blood pressure, and the lack of any 
findings of hypertension is evidence against a finding that he 
had hypertension during service or that hypertension manifested 
within one year of separation from active service.  If the 
Veteran had other than an acute and transitory condition of his 
back prior to 1993, (in other words if he had a disability of his 
back due to an event in service) it follows that he would have 
reported, in 1993, that he had recurrent back pain, instead of 
reporting that he had not (it appears to the Board that the 
Veteran took this report seriously as he did not answer "no" to 
all the questions).  This then is evidence that he had no chronic 
back condition with onset during or within a year of any period 
of active service.  

In an April 1997 letter the Veteran stated that since he was in 
the Persian Gulf he suffered from the following symptoms:  
weakness; pain all over the body, shoulders, legs, joints; loss 
of memory; hypertension; cancer; and rashes.  In a May 1997 
statement the Veteran requested service connection for impotency, 
stating that he had suffered from this condition since his return 
from the Persian Gulf in 1991.  These were his first reports of 
these symptoms since his last period of active service which 
ended six years earlier.  

Of record are the results of a March 1997 Persian Gulf registry 
examination.  Included in a section for past history is that the 
Veteran had lymphoma as of 1996.  Physical examination results 
included that he was not able to bend forward to touch his toes, 
there were no musculoskeletal abnormalities, he had physiological 
deep tendon reflexes, and a right shoulder rotator cuff tear.  
Diagnoses included right shoulder ruptured rotator duff, 
laceration of hands, feet, and ankles, an impotent problems.  
There was no skin rash present  

The Board finds that this is evidence against a finding that the 
Veteran had weakness, an undiagnosed gastrointestinal disorder, 
joint pain unatribbuted to any cause, or Peyronie's disease.  
This then is evidence against a grant of service connection for 
an undiagnosed illness or a multisymptom disease because there 
were no symptoms present that were unattributed to a cause.  

A urology consult from June 1997 addressed the Veteran's 
impotence.  The clinician noted that the Veteran was status post 
radiotherapy for lymphatic cancer by history.  Another urology 
consult from February 1998 is of record.  The Veteran reported 
that he had a gradual loss of sexual potentcy and in 1996 he 
received radiation therapy for an inguinal nodule.  Most of this 
note is illegible.  

In April 1998, the Veteran underwent examinations with regard to 
his claimed disabilities.  Physical examination revealed normal 
genitalia.  This tends to show that the Veteran did not have 
Peyronie's disease at that time and is therefore evidence that 
any Peyronie's disease occurred many years after service which is 
evidence against a grant of service connection for that disease.  
Diagnoses included lymphoma, status post radiation therapy, 
impotence, and urgency incontinence.  The examiner provided a 
note that both the impotence and the urgency incontinence was 
probably secondary to radiation therapy.  

Again, this is evidence that the Veteran's impotence is not part 
of an undiagnosed illness, did not have onset during service, and 
is not related to his service because a medical professional has 
attributed it to another cause which had nothing to do with the 
Veteran's service.  A detail review of the Veteran's medical 
records continue to provide extensive evidence against all 
claims.   

At that time he was found to have dermatitis, which the medical 
professional attributed to his treatment for lymphoma.  This is 
evidence against a grant of service connection for a skin 
condition as it is evidence that the only skin condition from 
which the Veteran has been found to suffer is the result of 
treatment for a disease which had onset many years after service 
and is unrelated to his service.  

Blood pressure measurements were 140/88, 145/90 and 140/88 and 
the examiner stated that the Veteran had normal borderline blood 
pressure under treatment at present.  Current medications 
included diuretic, lisinopril, and amlodipine.  Diagnosis was 
controlled arterial hypertension with treatment.  This is the 
first diagnosis of hypertension and comes many years after his 
separation from active service.  This is therefore evidence 
against a grant of service connection for hypertension.  

On April 8, 1998 the Veteran underwent a VA examination of his 
back.  He complained of low back pain and right leg numbness and 
associated impotence.  Diagnosis was paravertebral myositis.  As 
to his back, the Veteran referred to falling while loading a 
truck in 1991 during service and that he suffered trauma to the 
right shoulder and low back.  He reported that he went to sick 
call where he was treated with light duty and medications.  

During that examination the examiner recorded a history that the 
Veteran had a history of right inguinal lymphoma, treated with 
radiotherapy 3 years earlier.  

Of note is that the Veteran provided to the examiner an 
inaccurate and misleading account of his inservice treatment his 
treatment during service.  Service treatment records clearly 
document that his injury and treatment following the fall from a 
truck did not involve his back and he was not placed on light 
duty.  He was treated for minor cuts of his fingers and 
tenderness of his wrist and ankle and told to return to clinic on 
an as needed basis.  This inaccurate and misleading 
characterization provided by the Veteran tends to show that he is 
not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) 
(Credibility can be generally evaluated by a showing of interest, 
bias, or inconsistent statements, and the demeanor of the 
witness, facial plausibility of the testimony, and the 
consistency of the witness testimony.)." 

As to a history of his back condition, the examiner noted that 
the Veteran had not been seen by a physician for his back 
condition during the last year.  The Veteran also offered his 
opinion that his low back condition resulted in impotence.  
Physical examination was not completely normal; for example, 
there was evidence of moderate dorsolumbar spasm.  Diagnosis was 
dorsolumbar parvertebral myositis.  

This is the first evidence of a back disability since his 1993 
report of medical examination and history which documented not 
only a normal clinical evaluation of his spine but also his 
report that he did not have recurrent back pain.  Thus, the fact 
that he had a back disability or condition as of April 1998 is of 
limited importance in this case.  This is particularly true given 
the 1998  reports of his claim for benefits from an insurance 
fund.  

Associated with the claims file are Administrator's Decisions 
regarding a claims or claims for compensation from the 
Commonwealth of Puerto Rico State Insurance Fund.  One document 
lists a date of accident as April 30, 1998.  The accident was 
reported by the Veteran as a fall in which he injured his neck, 
and waist.  Cervical strain, lumbar strain, and right shoulder 
strain are listed as the injuries sustained.  He was awarded 
compensation based on a percentage of his weekly wage.  Another 
Administrator's Decision from the same agency documents the 
Veteran's report that he had an accident March 4, 1999.  That 
accident was also reported by the Veteran as a fall.  He reported 
that he injured his neck, lumbar area, and right arm.  The 
injuries suffered are listed as cervical strain, lumbar strain, 
right shoulder strain, and grade I spondylolisthosis of L5-S1.  
He was awarded monetary compensation based on his weekly salary.  

The proximity in time of these reported accidents, particularly 
the 1998 accident, with the findings in 1998 of a back disability 
raise a question as to when and how the Veteran injured his back.  
Taken together with the evidence already described that tends to 
show that after his last period of service he had no back 
disability, along with the lack of mention of a back injury from 
the inservice fall from the truck leads the Board to the 
conclusion that the Veteran's back disability diagnosed after 
1993 is not the result of any event or injury during his active 
service.  

The Board is aware that he complained of back symptoms during the 
April 8, 1998 examination and reported his back injury in his 
claim for compensation from the insurance fund as occurring April 
30, 1998, a date after the April 8, 1998 examination.  However, 
taken together with the earlier reports of no recurrent back pain 
in 1993, and the first clinical evidence of back symptoms after 
that date noted in 1998, the Board finds the evidence to show 
that the Veteran injured his back after his last period of active 
service.  He reported two falls in his pursuit of benefits from 
the insurance fund in 1998 and 1999 and he has alleged that he 
injured his back in a fall during service in 1991.  These are not 
allegations that he injured his back by picking something up on 
several occasions (which common sense would dictate could all be 
reinjuring or aggravation of a chronic condition).  

Overall, based on a detailed review of the records, the Board 
must find that his reports of three similar traumatic injuries, 
falls resulting in trauma to the back, are not believable due to 
the sheer number and similarities.  In short, the history of the 
Veteran's back problems is such that the Board finds him not 
credible as to injuring his back during active service.  As to 
his reports of impotence due to back injuries, such reports are 
therefore of no probative value.  

January 2002 VA treatment records contain the first diagnosis of 
any gastrointestinal disorder.  CT study of the Veteran's abdomen 
at that time yielded an impression of sigmoid diverticulosis.  
This study was conducted to evaluate his lymphoma and there is no 
evidence that he reported any gastrointestinal symptoms to 
clinicians.  

Treatment records fail to show that the Veteran has reported 
joint pain, gastrointestinal symptoms, weakness, or a skin 
condition in the context of seeking treatment and indeed has been 
found to be negative for such conditions.  For example treatment 
notes from August 2002 document that the Veteran was negative for 
fatigue, rashes, dysphagia, abdominal pain, nausea, vomiting, 
hematemesis, diarrhea, constipation, melena, hematochezia, and 
joint pain or swelling.  He reported in June 2002 that he that he 
had a lot of pain in his back and also referred to suffering a 
fall and trauma to his right foot and shoulder.  He appeared in 
no apparent distress, range of motion was intact, he did have 
paraspinal muscle spasm but there was no complaint of and no 
findings of any other joint pain.  As between the lack of any 
reports of or findings of these conditions and the negative 
reports just mentioned compared to the Veteran's statements, the 
Board finds the former more probative.  

Records of the Veteran's claim for disability benefits from the 
Social Security Administration (SSA) include his reported medical 
history in May 2004 as follows: 

1.  Cancer of the lymphatic system - he 
receives psychiatric treatment, he receives 
radiotherapy and chemotherapy.  

2.  Arterial hypertension

3.  History of fracture of right shoulder.  

4.  Cervical and lumbar radiculopathy

5.  There is no history of surgical 
interventions.  

The SSA established that the Veteran became disabled in October 
2003 with a primary diagnosis of carpal tunnel syndrome and a 
secondary diagnosis of affective disorders.  As to physical 
disabilities, a radiology report of his lumbosacral spine 
includes an impression of degenerative vertebral and disc disease 
with Grade I anterolisthesis of L5 over L4 and perhaps L5 
spondylolisis.  Diagnosis following physical examination and 
neurological testing  were right shoulder rotator cuff problem, 
lymphoma, ruleout carpal tunnel, depression, and high blood 
pressure.  These reports do not provide evidence favorable to a 
grant of service connection for any disability the appeal of 
which is decided in this decision.  

VA notes from December 2003 include that the Veteran had the 
following problems:  Inhibited sex excitement, hypertension not 
otherwise specified, hyperplasia of the prostate, and follicular 
center cell lymphoma.  

Importantly, there is no mention of multiple undiagnosed joint 
pain, gastrointestinal disorder, Peyronie's disease, or a skin 
condition.  This evidence is not favorable to a grant of service 
connection for any disability, and, again, the lack of mention of 
general joint pain, a skin condition, or gastrointestinal 
symptoms indicates to the Board that the Veteran does not have 
these signs or symptoms of such.  

Also importantly, although the Veteran has submitted private 
treatment records and has been treated by VA over the years since 
he filed his claims, there are no reports in a clinical setting 
of pain of his joints other than that attributed to injuries, a 
skin condition, or weakness.  

As between the Veteran's statement, which amounts to his claim 
for benefits, and the post service treatment records, which 
document other reported symptoms but not weakness, unattributed 
joint pain, or a skin condition, the Board finds that the 
Veteran's reports of his symptoms in the context of seeking 
compensation are not credible.  As he has consulted medical 
professionals it follows that if he indeed actually suffered from 
these alleged symptoms and conditions he would have mentioned 
such in a clinical setting.  Therefore, the Board finds as fact 
that the Veteran does not have weakness or undiagnosed joint 
pain.  Service connection is therefore not warranted for any 
disability involving these reported symptoms.  

As to his hypertension, he did not have hypertension during 
service or within a year of separation from active service.  
There is no evidence to link his hypertension to service.  His 
statements that he believes his hypertension should be service-
connected is not sufficient to grant service connection under 
these facts.  He has not demonstrated that he is competent to 
provide an etiological opinion linking his hypertension to 
service.  Such a link is too complex a medical question to be 
addressed by a layperson.  

The Veteran's lymphoma manifested more than one year after 
separation from active service.  It is a diagnosed disease and 
therefore not subject to the presumption of service connection 
for undiagnosed diseases.  There is no evidence that his lymphoma 
had any nexus to his service.  The etiology of cancer is a 
complex medical question which is typically the subject of 
research by scientists and medical professionals.  The Veteran 
has not demonstrated that he is competent to offer an opinion as 
to the cause of cancer and hence his opinion that his cancer was 
due to service in the Persian Gulf is not competent evidence.  

His only gastrointestinal disease and his only skin disease have 
been diagnosed and all evidence shows that this had onset long 
after his separation from any period of active duty.  There is no 
evidence of a nexus between his diverticulosos or dermatitis and 
service.  Hence, all evidence is against a grant of service 
connection for this condition.  

As to his back disability, he did not injure his back during 
service and degenerative disease did not manifest within a year 
of separation from service.  Hence, service connection is not 
warranted for a back disability or any other disability that may 
flow from his back pathology.  

He did not have Peyronie's disease during service or until many 
years after service and there is no evidence that his Peyronie's 
disease is related to service.  Therefore service connection is 
not warranted for that disability.  

A hearing loss disability was not present until many years after 
his first period of active service, was present when he entered 
his last period of active service, and did not increase in 
severity during his last period of active service.  Hence, 
neither service connection nor service aggravation is warranted.

The preponderance of the evidence is against the Veteran's claims 
for service connection for a skin condition, joints pain, hearing 
loss, impotency, hypertension, lymphoma, weakness, a 
gastrointestinal disorder, a back condition, and Peyronie's 
disease.  Hence, the appeal as to these issues must be denied.  
There is not reasonable doubt to be resolved at to these issues.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2009).

Increased rating

Service connection was established for a right shoulder 
disability in a rating decision dated in June 1998.  The basis 
for that grant of service connection was a finding that the 
Veteran injured his right shoulder in a motor vehicle accident in 
route to a drill as a member of the Reserves.  Specifically, that 
he tore his rotator cuff in that injury.  In that decision the RO 
assigned a non-compensable rating from October 5, 1997 and a 10 
percent rating from May 29, 2004.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether 
separate ratings for different periods of time, based on the 
facts found, are warranted, a practice of assigning ratings 
referred to as "staging the ratings."  See Fenderson v. West, 12 
Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

If certain facts are present a rating can be assigned outside of 
the rating schedule.  To accord justice in an exceptional case 
where the scheduler standards are found to be inadequate, the 
field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R. § 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b).  The Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional or 
unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Determining whether referral for extraschedular consideration is 
warranted is a three-step process.  Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the Board or the RO must determine whether 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

The RO has evaluated the Veteran's disability under the criteria 
found at 38 C.F.R. § 4.71a, Diagnostic Code 5003, for 
degenerative arthritis.  That diagnostic code essentially refers 
the rater to the criteria for rating limitation of motion.  
Diagnostic Code 5010 provides criteria for rating traumatic 
arthritis but simply refers the rater to Diagnostic Code 5003.  
The Board has considered all applicable criteria for rating the 
Veteran's right shoulder disability.  

Arthritis established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes for 
the specific joint or joints involved. When, however, the 
limitation of motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by the limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, involvement of 
two or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major joints or 
two or more minor joint groups without occasional incapacitating 
exacerbations shall be rated as 10 percent disabling.  The 20 
percent and 10 percent ratings based on X- ray findings without 
limitation of motion will not be combined with ratings based on 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Synovitis, bursitis, and tenosynovitis, essentially inflammation 
of connective tissue, membranes, and fluid filled sacs which are 
part of anatomical joints, are rated based on limitation of 
motion and as arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 
5019, 5020, and 5024.  

Because the Veteran is right handed, where there is a difference 
in ratings based on the major or dominant side as opposed to the 
minor or nondominant side, the ratings for the major side apply.  
38 C.F.R. § 4.69 (2009).

Limitation of motion of the major arm to 25 degrees from the side 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 
5201.  Limitation to midway between the side and shoulder level 
warrants a 30 percent rating.  Id.  Limitation to shoulder level 
warrants a 20 percent rating.  Id.  

Normal motion is from zero degrees (position with the arm 
extended and parallel with the torso) to 90 degrees of elevation 
and abduction (position with arm extended and perpendicular to 
the torso) and from zero degrees (position of the arm bent at the 
elbow with the upper arm perpendicular to the torso) to 90 
degrees of external rotation and 90 degrees of internal rotation 
(positions of the arm bent at the elbow with upper arm parallel 
to the torso and against the side (internal) and close to the 
head (external).  See 38 C.F.R. § 4.71a, Plate I.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, 
painful motion is an important factor of disability from 
arthritis and actually painful joints are entitled to at least 
the minimum compensable rating for the joint.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  

The evidence shows that the Veteran has not had ankylosis, 
dislocation, malunion, fibrous union, or non-union of the 
humerous or dislocation of his right shoulder so 38 C.F.R. 
§ 4.71a Diagnostic Codes 5200 and 5202 cannot provide for a 
disability rating.  

In April 1998 the Veteran underwent a VA examination of his right 
shoulder.  He reported currently that he then worked as a 
mechanic with no functional impairment during work due to his 
right shoulder condition.  As to daily activities he reported a 
loss of force with the right shoulder.  

Physical examination revealed flexion and abduction to 120 
degrees, internal and external rotation to 20 degrees.  The 
examiner stated that there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, abnormal movement or guarding of movement of the 
right shoulder.  There was moderate crepitation of the right 
shoulder joint.  An x-ray study from that month includes an 
impression of calcific tendinitis.  There are no x-ray findings 
of arthritis at that time.  

This examination report is against assigning a compensable rating 
for the Veteran's right shoulder disability based on limitation 
of motion as he is not limited to motion of the right arm to 
shoulder level or lower.  However, there are x-ray findings of 
calcific tendinitis.  The Board finds these x-ray findings of 
connective tissue pathology to be analogous to x-ray findings of 
arthritis and consistent with a 10 percent rating based on 
application of 38 C.F.R. § 4.71a Diagnostic Code 5024 rated under 
Diagnostic Code 5003.  Although the x-ray finding is from April 
1998 the Board resolves reasonable doubt in favor of the Veteran 
and finds that a 10 percent rating is appropriate from the date 
of grant of service connection, October 5, 1997.  

There is no other evidence of record prior to the 2009 
examination showing that the Veteran's right shoulder disability 
warrants a higher rating.  

In August 2009, the Veteran underwent another VA examination of 
his right shoulder.  He reported symptoms of pain, stiffness, 
weakness, incoordination, decreased speed of joint motion and 
tenderness.  He reported weekly flare ups of severe symptoms that 
last for hours and are precipitated by overhead movements and 
cold and rainy days.  

Objectively, right shoulder range of motion was measured as 
flexion from 0 to 25 degrees, abduction of 0 to 22 degrees, right 
internal rotation of 0 to 12 degrees, and external rotation of 0 
to 16 degrees.  The Veteran reported pain on motion and the 
examiner found that after repetitive motion flexion was 0 to 22 
degrees, abduction was 0 to 20 degrees, internal rotation was 0 
to 10 degrees, and external rotation was 0 to 13 degrees.  There 
was no ankylosis.  There was evidence of moderate right shoulder 
muscle atrophy and the Veteran had tenderness, weakness, 
crepitus, and guarding of movement.  Following review of 
radiology findings the examiner note that the Veteran had chronic 
rotator cuff injury.  

The examiner indicated that he had reviewed the claims file and 
provided a summary of pertinent evidence contained therein.  
After detailing the conditions present at separation from 
service, the examiner noted that the Veteran had suffered a right 
rotator cuff tear first documented in 1997.  He also referred to 
the two work related accidents from 1998 and 1999 for which the 
Veteran filed claims with the State Insurance Fund.  Furthermore, 
the examiner noted that as of November 1999 the record showed 
that the Veteran was able to perform physical training without 
any contraindications.  

In December 2009, the examiner provided an addendum to his 
opinion stating that he could not separate the disability 
resulting from the service connected injury from that resulting 
from the post-service work-related injuries.  The Board, 
therefore, finds that the full extent of the Veteran's right 
shoulder disability must be evaluated for the purposes of VA 
disability compensation.  

The most recent examination results show that the Veteran's right 
shoulder disability is appropriately evaluated as 10 percent 
disabling.  The range of motion measurements following repetitive 
motion clearly show that the Veteran's shoulder disability does 
not limit motion of his right arm to a point between his side and 
shoulder level.  The examiner clearly considered the DeLuca 
factors and consideration of those factors does not result in a 
finding that the Veteran's right shoulder disability limited 
motion of his right arm to a point between his side and shoulder 
level.  This report is therefore evidence against assigning a 
rating higher than 10 percent disabling for this disability 
because the report shows that the Veteran's disability does not 
approximate a rating higher than 10 percent disabling.  

Referral for extraschedular consideration is not warranted as to 
this issue.  The diagnostic codes discusses as well as 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 contemplate the symptomatology and level 
of disability suffered by the Veteran.  

In summary, a 10 percent rating must be granted from the date of 
grant of service connection for the Veteran's service connected 
right shoulder disability.  To that extent the appeal must be 
granted.  Reasonable doubt has been resolved in favor of the 
Veteran as to that determination.  The preponderance of the 
evidence is against assigning a disability rating higher than 10 
percent for any period on appeal, and therefore the appeal must 
be denied in that regard.  The evidence in this latter regard is 
not so close as to require resolution of reasonable doubt as to a 
disability rating higher than 10 percent for any period on appeal  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-
connection claims, this notice must address the downstream 
elements of disability rating and effective date.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).
 
In this case, although the notice provided did not address either 
the rating criteria or effective date provisions that are 
pertinent to the Veteran's claim, such error was harmless given 
that service connection is being denied, and hence no rating or 
effective date will be assigned with respect to this claimed 
condition.  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in July 2002, January 2004August 2007August 
2009, and December 2009.  These letters informed the Veteran of 
what evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  

The notice was not provided prior to the initial unfavorable 
adjudications of his claims by the RO.  Since the notice has been 
provided, however, the Veteran has had a meaningful opportunity 
to participate in the processing of his claims and the AMC 
readjudicated his claims in a January 2010 supplemental statement 
of the case.  This has cured the timing defect.   See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  Given these 
facts the Board finds that the Veteran has not been prejudiced by 
any defect in the VCAA notice.  See generally Shinseki v Sanders, 
129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error 
in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent records 
and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained with 
respect to a veteran's claim for benefits, there are four factors 
for consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical evidence 
of record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained VA treatment records and the 
Veteran's service treatment records.  Either by the Veteran's 
submission or with VA assistance, records from private treatment 
providers and the Social Security Administration have been added 
to the claims file.  

Adequate VA examinations of the Veteran's right shoulder were 
conducted in 1998 and 2009.  In 1998, the Veteran underwent 
adequate VA examinations with regard to hypertension, a skin 
disability, and a back disability.  Although there was no 
examination which specifically addresses his claims of weakness, 
general joint pain lymphoma, or hearing loss, there is sufficient 
evidence of record for the Board to decide the issues involving 
these matters.  Hence, the Board has no further duties to provide 
an examination or obtain an expert opinion as to any issue 
decided in this decision. 

The basis for the Veterans Court's remand, as specified in the 
November 2006 joint motion, was the Parties agreement that VA 
must at minimum attempt to have translated into the English 
language treatment notes from a Dr. "E.M."  However, in the 
previously issued decision the Board had made a factual 
determination that the treatment notes were illegible.  This 
factual determination appears to have been overruled by the 
parties of the joint motion. 

In any event, pursuant to those instructions, and in light of the 
fact that the records in question are clearly illegible, an 
effort to translate the materials into English was not 
undertaken.  To avoid additional ligation over this issue, the 
Board remanded all of the issues so that VA could assist the 
Veteran in obtaining legible copies of those treatment notes.  

In September 2007, the Veteran submitted a completed VA 21-4142 
release of information form for VA to assist him in obtaining 
records from Dr. E.M.  He indicated on that form that the only 
condition for which Dr. E.M. he was treated provided treatment 
was major depression.  

In November 1, 2008 the Veteran submitted Dr. E.M.'s office card 
which identified him as having a practice in psychiatry.  
Additionally, the Board has, subsequent to the date of the joint 
motion, had the documents from Dr. E.M. translated.  Most of the 
translation indicates that the documents are illegible.  There is 
enough translated material to determine that Dr. E.M.'s treatment 
of the Veteran is consistent with the Veteran's report that Dr. 
E.M. treated him for only a psychiatric disease.  

Given these facts, the Board finds that the records from Dr. E.M. 
are not pertinent to the Veteran's claims for service connection 
for disability other than that flowing from psychiatric disease 
and hence, no questions involving those records require that the 
Board delay adjudication of the appeal as to the claims for 
service connection for non-psychiatric disability.  

Neither the Veteran nor his representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

ORDER

The appeal is denied as to the issues of entitlement to service 
connection for a skin condition, generalized joints pain, hearing 
loss, impotency, hypertension, lymphoma, a back condition, 
weakness, a gastrointestinal disorder, and 
Peyronie's disease.  

A disability rating of 10 percent for service connected right 
shoulder disability is granted for the period from October 5, 
1997 to May 29, 2004 subject to the laws and regulations for the 
payment of monetary benefits. 

The appeal is denied as to entitlement to a disability rating 
higher than 10 percent for service connected right shoulder 
disability.  

REMAND

Of record are several pages of medical record notes from a 
private practitioner Dr. "E.M."  The notes were handwritten in 
Spanish and are largely illegible due not to the language in 
which they are written but due to the handwriting.  These notes 
formed one basis for remand pursuant to the November 2006 joint 
motion.  

In that joint motion the Parties agreed that the question as to 
whether the notes were untranslatable was best left to a 
translator and stated that the Board must at the very least 
attempt to translate the documents.  November 2006 joint motion 
at 2.  

In June 2007, the Board remanded the issues of entitlement to 
service connection for memory loss and major depressive disorder 
to the RO via the AMC.  Included in the instructions in that June 
2007 remand was that the RO should attempt to contact Dr. E.M. 
and ask him to provide legible or typewritten copies of the 
handwritten records.  A claimant is entitled to compliance with 
the instructions in a remand from the Board to the AMC/RO.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

In a letter mailed in August 2007, the AMC informed the Veteran 
that VA needed legible or typewritten copies of the handwritten 
records from Dr. E.M and asked him to complete an enclosed VA 
Form 21-4142., Authorization and Consent to Release Information, 
so that the AMC could assist him in obtaining such copies from 
Dr. E.M.  The AMC also informed the Veteran that he could submit 
the evidence himself if he so desired.  

The Veteran competed the VA Form 21-4142, signing the report less 
than two weeks after the AMC sent him the letter.  He also 
submitted several pages of evidence, including a form entitled 
DISABILITY DETERMINATION PROGRAM which he noted was completed by 
Dr. E.M.  This is a multipage form which is filled in English; it 
is not the treatment record that the Parties referred to in the 
joint motion or the Board referred to in its remand.  

Also in August 2007, the RO sent a letter to Dr. E.M. asking him 
to provide legible or typewritten pages of the hand written notes 
and sent another letter to the Veteran informing him that VA had 
requested evidence from Dr. E.M. and from the Social Security 
Administration (SSA) and informing him that even though VA had 
requested the evidence it was ultimately his responsibility to 
see that VA received the evidence.  

In October 2008, the AMC sent another letter to the Veteran 
informing him that VA needed to obtain legible or typewritten 
copies of the handwritten records from Dr. E.M. and again asked 
him to complete an enclosed VA Form 21-4142.  The AMC also 
informed him that although the AMC would request the records it 
was ultimately his responsibility to make sure that VA received 
the evidence.  

The next document in the claims file is a completed VA Form 21-
4142 signed by the Veteran November 1, 2008 and including an 
office card of Dr. E.M. which identified him as having a practice 
in psychiatry.  

Another letter to Dr. E.M. requesting the information was sent 
from the AMC in August 2009.  In that letter the AMC informed the 
Veteran that the AMC had requested copies of treatment records or 
other evidence from Dr. E.M. and that it was ultimately the 
Veteran's responsibility to see that VA received the evidence.  

In September 2009, VA received the Veterans SSA disability 
records.  These records included another copy of the DISABILITY 
DETERMINATION PROGRAM form filled out by Dr. E.M.  These are not 
the treatment notes referred to in the joint motion or in the 
Board's remand.  

The claims file does not contain any records sent to VA from Dr. 
E.M. or any direct evidence that Dr. E.M. ever replied to the 
letters sent to him by the AMC.  Yet the AMC sent the Veteran a 
letter in November 2009 informing him that the AMC had received 
not only his SSA records but his records from Dr. E.M.  

From all of the evidence contained in the claims file, the 
November 2009 letter appears to not accurately reflect the facts 
regarding reception of treatment records from Dr. E.M..  

Had the AMC informed the Veteran that no response had been 
received from Dr. E.M. and that no further efforts were going to 
be made by VA to obtain evidence from Dr. E.M. - notice that is 
required under 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e) 
- the Veteran would have had an opportunity to make further 
efforts himself to obtain the records.  At this point, having 
been informed that Dr. E.M. had provided the requested evidence 
(legible or typewritten copies of the previously provided 
treatment notes) the Veteran would have no reason to try to 
obtain the records himself.  

The Board therefore determines that VA has not met its duty to 
notify and assist as to obtaining treatment records from Dr. E.M.  
Remand is therefore necessary for the AMC/RO to inform the 
Veteran that Dr. E.M. has not provided legible or typewritten 
copies of the treatment records, inform the Veteran of further 
efforts, if any, that VA will take to assist him, and if the 
AMC/RO determines that no further actions will be taken, to give 
him an opportunity to obtain legible or typewritten copies of the 
treatment records from Dr. E.M. and submit such to VA.  

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his 
representative informing them that although 
there are treatment notes of record from Dr. 
E.M. those treatment notes are mostly 
illegible; those treatment notes have been of 
record since 2002, and while VA did send 
letters to Dr. E.M. requesting legible or 
typewritten copies of those treatment notes, 
Dr. E.M. has never provided legible or 
typewritten copies of those treatment notes.  
Inform the Veteran of what further action, if 
any, VA will take regarding the claim, 
including, but not limited to notice that VA 
will decide the claim based on the evidence 
of record unless the Veteran submits the 
records VA was unable to obtain and that the 
Veteran is ultimately responsible for 
providing the evidence.  

2.  Then readjudicate the issues of 
entitlement to service connection for a 
disability resulting from psychiatric 
disease, including memory loss.  If the 
benefits sought are not granted in full, 
provide the Veteran and his representative 
with a supplemental statement of the case and 
allow an appropriate opportunity to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


